                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THE WOLK LAW FIRM a/k/a                       :     CIVIL ACTION
Arthur Alan Wolk Associates                   :
                                              :
       v.                                     :
                                              :
UNITED STATES OF AMERICA                      :
NATIONAL TRANSPORTATION                       :
SAFETY BOARD                                  :     NO. 19-1401

                                         ORDER

       NOW, this 10th day of October, 2019, upon consideration of the Defendant’s

Motion For A Stay Pursuant to 5 U.S.C. § 552(a)(6)(C) (Document No. 17) and the

plaintiff’s response, it is ORDERED that the motion is GRANTED.

       IT IS FURTHER ORDERED as follows:

       1.     All proceedings are STAYED;

       2.     The Clerk shall place this case in SUSPENSE;

       3.     Defendant shall file a status report regarding the plaintiff’s FOIA requests

every sixty days; and,

       4.     Within ten days of finally processing the plaintiff’s FOIA requests, defendant

shall advise the court that it has done so.



                                                  /s/ TIMOTHY J. SAVAGE J.
